Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141398                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MARK CHABAN, P.C., Successor of Law                                                                      Brian K. Zahra,
  Office of Mark Chaban,                                                                                              Justices
               Plaintiff-Appellee,
  and
  TINDALL & COMPANY, P.C.,
            Intervening Appellant,
  v                                                                 SC: 141398
                                                                    COA: 282481
                                                                    Wayne CC: 07-709097-AV
  SHIRLEY GETSINGER, JOSEPH P.
  BUTTIGLIERI, THEODORE P.
  PANARETOS, and KEMP, KLEIN,
  UMPHREY, ENDELMAN & MAY, P.C.,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 1, 2010 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2011                       _________________________________________
           d0228                                                               Clerk